477 So. 2d 378 (1985)
Lincoln TENG
v.
Hrishikesh SAHA.
84-317.
Supreme Court of Alabama.
October 4, 1985.
Raymond Uhrig, Huntsville, for appellant.
Frederick L. Fohrell and Roscoe Roberts, Jr. of Watts, Salmon, Roberts, Manning & Noojin, Huntsville, for appellee.
TORBERT, Chief Justice.
This appeal arises out of a grant of summary judgment in favor of defendant, Hrishikesh Saha, and against plaintiff, Lincoln Teng, in Teng's action for interference with an employment relationship. Several issues are raised on appeal, but we only need address the statute of limitations issue to decide the case.
Saha argues that Teng's action is barred by the one-year statute of limitations, Code 1975, § 6-2-39(5). Teng argues that the action is governed by the six-year statute of limitations, Code 1975, § 6-2-34(2). The resolution of this issue depends upon whether the wrongful act alleged gives rise to an action in trespass or trespass on the case. Sasser v. Dixon, 290 Ala. 17, 273 So. 2d 182 (1973). In Sparks v. McCreary, 156 Ala. 382, 47 So. 332 (1908), the Court *379 held that an action for wrongful interference with business relationships was in case. The Court reached that conclusion because the wrongful conduct of the defendant did not involve "actual or constructive assumption of possession [of the property of another] or force in any form [and] was, on the averments, purely consequential in the damnifying consequence alleged to have resulted therefrom." Id., 156 Ala. at 386, 47 So. at 334. Teng alleged that Saha contacted Teng's supervisors and attempted to have Teng fired. Saha's alleged wrongful conduct is analogous to the conduct of the defendant in Sparks. Therefore, the action is in case, and § 6-2-39(5) controls. Because the complaint was filed more than one year after the cause of action accrued, the action is time barred, and summary judgment was appropriate.
AFFIRMED.
MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY and HOUSTON, JJ., concur.
ADAMS, J., dissents.